





Exhibit 10.5




THIS WARRANT AND THE SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.  THIS WARRANT AND THE
SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT MAY NOT BE SOLD, OFFERED FOR SALE,
PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT OR
APPLICABLE EXEMPTION OR SAFE HARBOR PROVISION.







COMMON STOCK PURCHASE WARRANT

DOCUMENT W-07122012




SILVER FALCON MINING, INC.

Warrant Shares: 16,666,667

Initial Exercise Date: July 12, 2012

Aggregate Exercise Amount: $500,000




THIS COMMON STOCK PURCHASE WARRANT (the “Warrant”) certifies that, for value
received, JMJ Financial, its Principal, or its assigns (the “Holder”) is
entitled, upon the terms and subject to the limitations on exercise and the
conditions hereinafter set forth, at any time on or after the date hereof (the
“Initial Exercise Date”) and on or prior to the close of business on the four
(4) year anniversary of the Initial Exercise Date (as subject to adjustment
hereunder, the “Termination Date”), to subscribe for and purchase from Silver
Falcon Mining, Inc., a Delaware corporation (the “Company”), up to 16,666,667
shares (as subject to adjustment herein, the “Warrant Shares”) of Class A common
stock of the Company (the “Common Stock”).  The purchase price of one share of
Common Stock under this Warrant shall be equal to the Exercise Price, as defined
in Section 1.2.

ARTICLE 1   EXERCISE RIGHTS

The Holder will have the right to exercise this Warrant to purchase shares of
Common Stock as set forth below.  Capitalized terms used and not otherwise
defined herein shall have the meanings set forth in that certain Securities
Purchase Agreement Document SPA-07122012 dated July 12, 2012 between the Company
and the Holder (the “Securities Purchase Agreement”).

1.1

Exercise of Warrant.  Exercise of the purchase rights represented by this
Warrant may be made, in whole or in part, from and after the Initial Exercise
Date, and then at any time, by delivery to the Company (or such other office or
agency of the Company as it may designate by notice in writing to the registered
Holder at the address of the Holder appearing on the books of the Company) of a
duly executed facsimile or emailed copy of the Notice of Exercise form annexed
hereto. Within three (3) business days following the date of exercise as
aforesaid, the Holder shall deliver the aggregate Exercise Price for the shares
specified in the applicable Notice of Exercise by wire transfer or check drawn
on a United States bank unless the cashless exercise procedure specified in
Section 1.3 below is specified in the applicable Notice of Exercise.  Partial
exercises of this Warrant resulting in purchases of a portion of the total
number of Warrant Shares available hereunder shall have the effect of lowering
the outstanding number of Warrant Shares purchasable hereunder in an amount
equal to the applicable number of Warrant Shares purchased.  The Holder and the
Company shall maintain records showing the number of Warrant Shares purchased
and the date of such purchases. The Company shall deliver any objection to any
Notice of Exercise form within 24 hours of receipt of such notice.  The Holder
and any assignee, by acceptance of this Warrant, acknowledge and agree that, by
reason of the provisions of this paragraph, following the purchase of a portion
of the Warrant Shares hereunder, the number of Warrant Shares available for
purchase hereunder at any given time may be less than the amount stated on the
face hereof.

1.2

Exercise Price.  The exercise price per share of Common Stock under this Warrant
shall be $0.03 per share, subject to adjustment hereunder (the “Exercise
Price”).

1.3

Cashless Exercise.  If at any time after the earlier of (i) the six (6) month
anniversary of the date of the Securities Purchase Agreement and (ii) the
completion of the then-applicable holding period required by Rule 144, or any
successor provision then in effect, there is no effective Registration Statement
registering, or no current prospectus available for, the resale of the Warrant
Shares by the Holder, then this Warrant may also be exercised, in whole or in
part, at such time by means of a “cashless exercise” in which the Holder shall
be entitled to receive a number of Warrant Shares equal to the quotient obtained
by dividing [(A-B) (X)] by (A), where:





1







 

(A) = the VWAP on the trading day immediately preceding the date on which Holder
elects to exercise this Warrant by means of a “cashless exercise,” as set forth
in the applicable Notice of Exercise;




(B) = the Exercise Price of this Warrant, as adjusted hereunder; and




(X) = the number of Warrant Shares that would be issuable upon exercise of this
Warrant in accordance with the terms of this Warrant if such exercise were by
means of a cash exercise rather than a cashless exercise.




1.4

Termination.  On the Termination Date, if all or any portion of this Warrant
remains unexercised, the Termination Date shall be automatically extended for
two years.

1.5

Delivery of Warrant Shares.  Warrant Shares purchased hereunder will be
delivered to Holder by 2:30 pm EST within two (2) business days of Notice of
Exercise (such date, the “Warrant Share Delivery Date”) by “DWAC/FAST”
electronic transfer if the Company is authorized to issue the Warrant Shares
without a restrictive legend pursuant to an effective registration statement or
pursuant to Rule 144 under the Securities Act of 1933, and otherwise the Warrant
Shares will be delivered in certificate form by overnight delivery to the
address specified by the Holder.  For example, if Holder delivers a Notice of
Exercise to the Company at 5:15 pm eastern time on Monday January 1st, the
Company’s transfer agent must deliver shares to Holder’s broker via “DWAC/FAST”
electronic transfer (or, if applicable, certificates to the Holder) by no later
than 2:30 pm eastern time on Wednesday January 3rd.  The Warrant Shares shall be
deemed to have been issued, and Holder or any other person so designated to be
named therein shall be deemed to have become a holder of record of such shares
for all purposes, as of the date of delivery of the Notice of Exercise.  Holder
may assess penalties or liquidated damages (both referred to herein as
“penalties”) as follows.  For each exercise, in the event that shares are not
delivered by the third business day (inclusive of the day of exercise), the
Company shall pay the Holder in cash a penalty of $2,000 per day for each day
after the third business day (inclusive of the day of exercise) until share
delivery is made.  The Company will not be subject to any penalties once its
transfer agent correctly processes the shares to the DWAC system.  The Company
will make its best efforts to deliver the Warrant Shares to the Holder the same
day or next day.

1.6

Delivery of Warrant.  The Holder shall not be required to physically surrender
this Warrant to the Company.  If the Holder has purchased all of the Warrant
Shares available hereunder and the Warrant has been exercised in full, this
Warrant shall automatically be cancelled without the need to surrender the
Warrant to the Company for cancellation.  If this Warrant shall have been
exercised in part, the Company shall, at the request of Holder and upon
surrender of this Warrant, at the time of delivery of the Warrant Shares,
deliver to the Holder a new Warrant evidencing the rights of the Holder to
purchase the unpurchased Warrant Shares called for by this Warrant, which new
Warrant shall in all other respects be identical with this Warrant and, for
purposes of Rule 144, shall tack back to the original date of this Warrant.

1.7

Warrant Exercise Rescission Rights.  For any reason in Holder’s sole discretion,
including if the Warrant Shares are not delivered by DWAC/FAST electronic
transfer or certificate form or in accordance with the timeframe stated in
Section 1.5, or for any other reason, Holder may, at any time prior to selling
those Warrant Shares rescind such exercise, in whole or in part, in which case
the Company must, within three (3) days of receipt of notice from the Holder,
repay to the Holder the portion of the exercise price so rescinded (only if the
exercise price was paid in cash) and reinstate the portion of the Warrant and
equivalent number of Warrant Shares for which the exercise was rescinded and,
for purposes of Rule 144, such reinstated portion of the Warrant and the Warrant
Shares shall tack back to the original date of this Warrant.  If Warrant Shares
were issued to Holder prior to Holder’s rescission notice, upon return of
payment from the Company, Holder will, within three (3) days of receipt of
payment, commence procedures to return the Warrant Shares to the Company.





2










1.8

Compensation for Buy-In on Failure to Timely Deliver Certificates Upon Exercise.
 In addition to any other rights available to the Holder, if the Company fails
to cause its transfer agent to transmit to the Holder the Warrant Shares on or
before the Warrant Share Delivery Date, and if after such date the Holder is
required by its broker to purchase (in an open market transaction or otherwise)
or the Holder’s brokerage firm otherwise purchases, shares of Common Stock to
deliver in satisfaction of a sale by the Holder of the Warrant Shares which the
Holder anticipated receiving upon such exercise (a “Buy-In”), then the Company
shall (A) pay in cash to the Holder the amount, if any, by which (x) the
Holder’s total purchase price (including brokerage commissions and other fees,
if any) for the shares of Common Stock so purchased exceeds (y) the amount
obtained by multiplying (1) the number of Warrant Shares that the Company was
required to deliver to the Holder in connection with the exercise at issue times
(2) the price at which the sell order giving rise to such purchase obligation
was executed, and (B) at the option of the Holder, either (x) reinstate the
portion of the Warrant and equivalent number of Warrant Shares for which such
exercise was not honored (in which case such exercise shall be deemed
rescinded), (y) deliver to the Holder the number of shares of Common Stock that
would have been issued had the Company timely complied with its exercise and
delivery obligations hereunder, or (z) pay in cash to the Holder the amount
obtained by multiplying (1) the number of Warrant Shares that the Company was
required to deliver to the Holder in connection with the exercise at issue times
(2) the price at which the sell order giving rise to such purchase obligation
was executed.  The Holder shall provide the Company written notice indicating
the amounts payable to the Holder in respect of the Buy-In and, upon request of
the Company, evidence of the amount of such loss.  

1.9

Make-Whole for Market Loss after Exercise.  At the Holder’s election, if the
Company fails for any reason to deliver to the Holder the Warrant Shares by
DWAC/FAST electronic transfer (such as by delivering a physical certificate) and
if the Holder incurs a Market Price Loss, then at any time subsequent to
incurring the loss the Holder may provide the Company written notice indicating
the amounts payable to the Holder in respect of the Market Price Loss and the
Company must make the Holder whole as follows:

Market Price Loss = [(High trade price on the day of exercise) x (Number of
Warrant Shares)] – [(Sales price realized by Holder) x (Number of Warrant
Shares)]




The Company must pay the Market Price Loss by cash payment, and any such cash
payment must be made by the third business day from the time of the Holder’s
written notice to the Company.




1.10

Make-Whole for Failure to Deliver Loss.  At the Holder’s election, if the
Company fails for any reason to deliver to the Holder the Warrant Shares by the
Warrant Share Delivery Date and if the Holder incurs a Failure to Deliver Loss,
then at any time the Holder may provide the Company written notice indicating
the amounts payable to the Holder in respect of the Failure to Deliver Loss and
the Company must make the Holder whole as follows:

Failure to Deliver Loss = [(High trade price at any time between the Warrant
Share Delivery Date and the date the Warrant Shares were actually delivered) x
(Number of Warrant Shares)]




The Company must pay the Failure to Deliver Loss by cash payment, and any such
cash payment must be made by the third business day from the time of the
Holder’s written notice to the Company.




1.11

Choice of Remedies.  Nothing herein, including, but not limited to, Holder’s
electing to pursue its rights under Sections 1.9 or 1.10 of this Warrant, shall
limit a Holder’s right to pursue any other remedies available to it hereunder,
at law or in equity including, without limitation, a decree of specific
performance and/or injunctive relief with respect to the Company’s failure to
timely deliver shares of Common Stock upon exercise of the Warrant as required
pursuant to the terms hereof.

1.12

Charges, Taxes and Expenses.  Issuance of Warrant Shares shall be made without
charge to the Holder for any issue or transfer tax or other incidental expense
in respect of the issuance of such shares, all of which taxes and expenses shall
be paid by the Company, and such Warrant Shares shall be issued in the name of
the Holder or in such name or names as may be directed by the Holder.  The
Company shall pay all transfer agent fees required for same-day processing of
any Notice of Exercise.





3










1.13

Holder’s Exercise Limitations.  Unless otherwise agreed in writing by both the
Company and the Holder, at no time will the Holder exercise any amount of this
Warrant to purchase Common Stock that would result in the Holder owning more
than 4.99% of the Common Stock outstanding of the Company (the “Beneficial
Ownership Limitation”).  Upon the written or oral request of Holder, the Company
shall within twenty-four (24) hours confirm orally and in writing to the Holder
the number of shares of Common Stock then outstanding.

ARTICLE 2   ADJUSTMENTS

2.1

Stock Dividends and Splits. If the Company, at any time while this Warrant is
outstanding: (i) pays a stock dividend or otherwise makes a distribution or
distributions on shares of its Common Stock or any other equity or equity
equivalent securities payable in shares of Common Stock (which, for avoidance of
doubt, shall not include any shares of Common Stock issued by the Company upon
exercise of this Warrant), (ii) subdivides outstanding shares of Common Stock
into a larger number of shares, (iii) combines (including by way of reverse
stock split) outstanding shares of Common Stock into a smaller number of shares
or (iv) issues by reclassification of shares of the Common Stock any shares of
capital stock of the Company, then in each case the Exercise Price shall be
multiplied by a fraction of which the numerator shall be the number of shares of
Common Stock (excluding treasury shares, if any) outstanding immediately before
such event and of which the denominator shall be the number of shares of Common
Stock outstanding immediately after such event, and the number of shares
issuable upon exercise of this Warrant shall be proportionately adjusted such
that the aggregate Exercise Price of this Warrant shall remain unchanged.  Any
adjustment made pursuant to this Section 2.1 shall become effective immediately
after the record date for the determination of stockholders entitled to receive
such dividend or distribution and shall become effective immediately after the
effective date in the case of a subdivision, combination or re-classification.

2.2

Subsequent Equity Sales.  This section intentionally left blank.

2.3

Subsequent Rights Offerings.  This section intentionally left blank.

2.4

Pro Rata Distributions.  This section intentionally left blank.

2.5

Notice to Holder.  Whenever the Exercise Price is adjusted pursuant to any
provision of this Article 2, the Company shall promptly notify the Holder (by
written notice) setting forth the Exercise Price after such adjustment and any
resulting adjustment to the number of Warrant Shares and setting forth a brief
statement of the facts requiring such adjustment.

ARTICLE 3   COMPANY COVENANTS

3.1

Reservation of Shares.  As set forth in Section 2.2 of document SPA-07122012, as
of the issuance date of this Warrant and for the remaining period during which
the Warrant is exercisable, the Company will reserve from its authorized and
unissued Common Stock a sufficient number of shares to provide for the issuance
of Warrant Shares upon the full exercise of this Warrant.  The Company
represents that upon issuance, such Warrant Shares will be duly and validly
issued, fully paid and non-assessable.  The Company agrees that its issuance of
this Warrant constitutes full authority to its officers, agents and transfer
agents who are charged with the duty of executing and issuing shares to execute
and issue the necessary Warrant Shares upon the exercise of this Warrant.  No
further approval or authority of the stockholders of the Board of Directors of
the Company is required for the issuance of the Warrant Shares.

3.2

No Adverse Actions.  Except and to the extent as waived or consented to by the
Holder, the Company shall not by any action, including, without limitation,
amending its certificate of incorporation or through any reorganization,
transfer of assets, consolidation, merger, dissolution, issue or sale of
securities or any other voluntary action, avoid or seek to avoid the observance
or performance of any of the terms of this Warrant, but will at all times in
good faith assist in the carrying out of all such terms and in the taking of all
such actions as may be necessary or appropriate to protect the rights of Holder
as set forth in this Warrant against impairment.  Without limiting the
generality of the foregoing, the Company will (i) not increase the par value of
any Warrant Shares above the amount payable therefor upon such exercise
immediately prior to such increase in par value, (ii) take all such action as
may be necessary or appropriate in order that the Company may validly and
legally issue fully paid and non-assessable Warrant Shares upon the exercise of
this Warrant and (iii) use commercially reasonable efforts to obtain all such
authorizations, exemptions or consents from any public regulatory body having
jurisdiction thereof, as may be, necessary to enable the Company to perform its
obligations under this Warrant.





4










ARTICLE 4   MISCELLANEOUS

4.1

Representation by the Holder.  The Holder, by the acceptance hereof, represents
and warrants that it is acquiring this Warrant and, upon any exercise hereof,
will acquire the Warrant Shares issuable upon such exercise, for its own account
and not with a view to or for distributing or reselling such Warrant Shares or
any part thereof in violation of the Securities Act or any applicable state
securities law, except pursuant to sales registered or exempted under the
Securities Act.

4.2

Transferability.  Subject to compliance with any applicable securities laws,
this Warrant and all rights hereunder (including, without limitation, any
registration rights) are transferable, in whole or in part, by a written
assignment of this Warrant duly executed by the Holder or its agent or attorney.
 If necessary to obtain a new warrant for any assignee, the Company, upon
surrender of this Warrant, shall execute and deliver a new Warrant or Warrants
in the name of the assignee or assignees, as applicable, and in the denomination
or denominations specified in such instrument of assignment, and shall issue to
the assignor a new Warrant evidencing the portion of this Warrant not so
assigned, and such new Warrants, for purposes of Rule 144, shall tack back to
the original date of this Warrant.  The Warrant, if properly assigned in
accordance herewith, may be exercised by a new holder for the purchase of
Warrant Shares without having a new Warrant issued.

4.3

Assignability.  The Company may not assign this Warrant.  This Warrant will be
binding upon the Company and its successors, and will inure to the benefit of
the Holder and its successors and assigns, and may be assigned by the Holder to
anyone of its choosing without the Company’s approval.

4.4

Notices.  Any notice required or permitted hereunder must be in writing and
either personally served, sent by facsimile or email transmission, or sent by
overnight courier.  Notices will be deemed effectively delivered at the time of
transmission if by facsimile or email, and if by overnight courier the business
day after such notice is deposited with the courier service for delivery.

4.5

Governing Law.  This Warrant will be governed by, and construed and enforced in
accordance with, the laws of the State of Florida, without regard to the
conflict of laws principles thereof.  Any action brought by either party against
the other concerning the transactions contemplated by this Warrant shall be
brought only in the state courts of Florida or in the federal courts located in
Miami-Dade County, in the State of Florida.  Both parties and the individuals
signing this warrant agreement agree to submit to the jurisdiction of such
courts.




4.6

Delivery of Process by Holder to the Company.  In the event of any action or
proceeding by Holder against the Company, and only by Holder against the
Company, service of copies of summons and/or complaint and/or any other process
which may be served in any such action or proceeding may be made by Holder via
U.S. Mail, overnight delivery service such as FedEx or UPS, email, fax, or
process server, or by mailing or otherwise delivering a copy of such process to
the Company at its last known address or to its last known attorney set forth in
its most recent SEC filing.

4.7

No Rights as Stockholder Until Exercise.  This Warrant does not entitle the
Holder to any voting rights, dividends or other rights as a stockholder of the
Company prior to the exercise hereof as set forth in Section 1.1.  So long as
this Warrant is unexercised, this Warrant carries no voting rights and does not
convey to the Holder any “control” over the Company, as such term may be
interpreted by the SEC under the Securities Act or the Exchange Act, regardless
of whether the price of the Company’s Common Stock exceeds the Exercise Price.

4.8

Limitation of Liability.  No provision hereof, in the absence of any affirmative
action by the Holder to exercise this Warrant to purchase Warrant Shares, and no
enumeration herein of the rights or privileges of the Holder, shall give rise to
any liability of the Holder for the purchase price of any Common Stock or as a
stockholder of the Company, whether such liability is asserted by the Company or
by creditors of the Company.





5










4.9

Attorney Fees.  In the event any attorney is employed by either party to this
Warrant with regard to any legal or equitable action, arbitration or other
proceeding brought by such party for the enforcement of this Warrant or because
of an alleged dispute, breach, default or misrepresentation in connection with
any of the provisions of this Warrant, the prevailing party in such proceeding
will be entitled to recover from the other party reasonable attorneys’ fees and
other costs and expenses incurred, in addition to any other relief to which the
prevailing party may be entitled.

4.10

Opinion of Counsel.  In the event that an opinion of counsel is needed for any
matter related to this Warrant, Holder has the right to have any such opinion
provided by its counsel.  Holder also has the right to have any such opinion
provided by the Company’s counsel.

4.11

Nonwaiver.  No course of dealing or any delay or failure to exercise any right
hereunder on the part of Holder shall operate as a waiver of such right or
otherwise prejudice the Holder’s rights, powers or remedies.

4.12

Amendment Provision.  The term “Warrant” and all references thereto, as used
throughout this instrument, means this instrument as originally executed, or if
later amended or supplemented, then as so amended or supplemented.

* * *







IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized as of the date first above indicated.

SILVER FALCON MINING, INC.










By: ____________________________

Pierre Quilliam

Chief Executive Officer













HOLDER:







________________________________

JMJ Financial / Its Principal











6













NOTICE OF EXERCISE




TO:

SILVER FALCON MINING, INC.




(1)

The undersigned hereby elects to purchase ________ Warrant Shares of the Company
pursuant to the terms of the attached Warrant (only if exercised in full), and
tenders herewith payment of the exercise price in full, together with all
applicable transfer taxes, if any.

(2)

Payment shall take the form of (check applicable box):

[  ] in lawful money of the United States; or

[  ] the cancellation of such number of Warrant Shares as is necessary, in
accordance with the formula set forth in Section 1.3, to exercise this Warrant
with respect to the maximum number of Warrant Shares purchasable pursuant to the
cashless exercise procedure set forth in Section 1.3.

(3)

Please issue a certificate or certificates representing said Warrant Shares in
the name of the undersigned or in such other name as is specified below:

_______________________________







The Warrant Shares shall be delivered to the following DWAC Account Number:




_______________________________




_______________________________




_______________________________




(4)  Accredited Investor.  The undersigned is an “accredited investor” as
defined in Regulation D promulgated under the Securities Act of 1933, as
amended.




[SIGNATURE OF HOLDER]







Name: _______________________________________

Date: ________________________________________


















